Citation Nr: 0922712	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-43 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was remanded by the Board in November 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of 
Vietnam."  

2.  Diabetes mellitus, type II, was not shown in service or 
for years thereafter.  

3.  Diabetes mellitus, type II, is not related to active duty 
service or any incident therein.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or 
aggravated by, active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303, 3.307, 3.309, 3.313 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including diabetes 
mellitus, if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  These diseases include Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes).  See 38 C.F.R. § 3.309(e), Note 2 (2008).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a) (2008).  

Here, service treatment records are negative for complaints 
or treatment referable to diabetes mellitus or any symptoms 
reasonably attributable thereto.  As such, the evidence does 
not support a finding that diabetes mellitus was incurred 
during active duty.  This fact alone, however, does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.

Post-service evidence suggests initial diagnoses of diabetes 
in 1991 or 1992.  VA records reveal treatment for diabetes 
since 2001, while private records show treatment from 2002.  
In correspondence dated in December 2007, the Veteran's 
private physician indicated that she had been treating him 
for diabetes since September 1998.  Even accepting a 
diagnosis was early as 1991, this evidence suggests that 
diabetes mellitus, type II, was not manifested for several 
years following service.

In this regard, the Board emphasizes the multi-year gap 
between retirement from active duty service in March 1987 and 
the initial diagnosis of diabetes several years later in 
1991.  As such, the evidence does not support the claim based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

As previously noted, the Veteran's diabetes was not diagnosed 
until 1991, four years after his retirement from service.  To 
the extent that he asserts that this disorder was present 
with dormant symptoms since service, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that any contentions of continued 
(albeit dormant) diabetic symptomatology since active service 
are inconsistent with the other evidence of record.  Indeed, 
as the Board has discussed herein, service treatment records 
are absent of any findings of pertinent diabetic pathology.  
Also, post-service evidence does not reflect complaints or 
findings of relevant diabetic pathology or any symptoms 
reasonably attributable thereto until more than four years 
after active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for years following active 
duty discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  The Veteran contends that his diabetes 
mellitus is the result of Agent Orange to which he was 
exposed during service aboard the U.S.S. Douglas H. Fox.  

Service personnel records confirm the Veteran's service 
aboard the U.S.S. Douglas H. Fox from late 1965 to late 1969 
and his receipt of the Vietnam Service Medal with one Bronze 
Star.  These documents, however, do not reflect in-country 
service in the Republic of Vietnam.  

As previously discussed, the presumption of exposure to 
herbicides is accorded to veterans who served in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(iii).  "Service in Vietnam" for purposes of 
applying the herbicide presumption includes service in the 
waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam 
from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 
3.307(a)(6)(iii); 3.313(a).  

In fact, on May 8, 2008, the Federal Circuit issued its 
decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. 
Cir. 2008), where it confirmed VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption.  A veteran who never went ashore from ship on 
which he served in Vietnamese coastal waters was not entitled 
to presumptive service connection due to alleged Agent 
Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  

In addition, the Federal Circuit held that "service in 
Vietnam" will not be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal.  See Haas, supra; see 
also VAOPGCPREC 7-93 (holding that service in Vietnam does 
not include service of a Vietnam era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of 
the Republic of Vietnam is not qualifying service in 
Vietnam).  

Here, service personnel records do not reflect any in-country 
visitations.  Although the Veteran contends that the U.S.S. 
Douglas H. Fox was anchored in the Mekong River Delta, there 
is no documentation in the record to support that the ship 
was ever anchored in the inland waters of Vietnam.  
Furthermore, his representative noted that the Veteran 
participated in the emergency evacuation of Saigon in April 
1975 during Operation Frequent Wind, and argued that he would 
have landed in Saigon in order to evacuate personnel.  

This is not necessarily the case, however, as it is a matter 
of historical record that personnel were evacuated in 
helicopters and transported to U.S. ships waiting offshore.  
As the Veteran's occupational specialty was organizational 
maintenance technician, it does not follow that his 
participation in Operation Frequent Wind was as one of the 
helicopter pilots flying over Saigon to pickup evacuating 
personnel.  As such, he is not entitled to a presumption of 
in-service exposure to Agent Orange.  

Presumption, however, is not the sole method for showing 
causation, and the Veteran is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In 
this regard, the Board finds that the weight of competent 
evidence does not attribute the currently-diagnosed diabetes 
mellitus, type II, to active duty, despite the Veteran's 
contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed) that the service treatment records provide no 
findings of diabetes and that the first diagnosis of this 
disorder occurred several years after the Veteran's discharge 
from service and over 15 years after the Vietnam Era.  
Further, the claims folder contains no medical nexus opinion 
associating the Veteran's diabetes mellitus with his active 
duty, including any purported in-service herbicide exposure.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

In reaching this decision, the Board has also considered the 
lay statements of record.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As a layperson, however, he is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Such 
competent evidence has been provided by the medical personnel 
who have treated the Veteran during the current appeal and by 
service records obtained and associated with the claims 
folder.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective contentions of an association 
between his current diabetes mellitus and service.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).  In 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
records and written statements.   

The Board concedes that a specific VA medical opinion 
pertinent to the issue on appeal was not obtained.  In 
determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that a VA examination is not warranted.  
Given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, the absence of 
identified symptomatology for years after separation, and no 
competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  

In addition, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim.  As 
such, remand for a VA examination is not warranted.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus, type II, to include 
as a result of in-service exposure to herbicides, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


